Citation Nr: 1646023	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for fibromyalgia. 

2.  Entitlement to a disability rating in excess of 30 percent for residuals, compression fracture T6 with thoracic spine fusion.

3.  Entitlement to a disability rating in excess of 10 percent for cervical strain.  

4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, left hip.

5.  Entitlement to a disability rating in excess of 10 percent for scar, status-post iliac crest bone graft, prior to April 1, 2011, and to a compensable disability rating thereafter. 

6.  Entitlement to a disability rating in excess of 10 percent for nasal fracture with deviated right nasal septum prior to April 1, 2011, and to a compensable disability rating thereafter.

7.  Entitlement to a compensable disability rating for residuals, skull fracture.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spinal arthritis, to include as secondary to service-connected disorders, now claimed as a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United States Navy from September 1978 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a January 2009 rating decision, the RO increased the disability rating for fibromyalgia from 20 percent to 40 percent, effective September 20, 2006.  In a September 2009 rating decision, the RO continued the previous disability ratings for service-connected residuals, compression fracture T6 with thoracic spine fusion (30 percent); cervical strain (10 percent); degenerative joint disease, left hip (10 percent); scar, status-post iliac crest bone graft (10 percent); nasal fracture with deviated right nasal septum (10 percent); residuals, skull fracture (noncompensable); and continued to deny reopening the claim of entitlement to service connection for spinal arthritis, now claimed as a low back disorder.  In a December 2010 rating decision, the RO reduced the disability rating for scar, status-post iliac crest bone graft, from 10 percent to noncompensable, effective April 1, 2011; and reduced the disability rating for nasal fracture with deviated right nasal septum from 10 percent to noncompensable, effective April 1, 2011.  Because the disability rating reductions did not change the Veteran's combined disability evaluation compensation, prior notification of the action was not required.  See 38 CFR 3.105(e) (2015).

The issues of entitlement to a disability rating in excess of 30 percent for residuals, compression fracture T6 with thoracic spine fusion; entitlement to a disability rating in excess of 10 percent for cervical strain; entitlement to a disability rating in excess of 10 percent for degenerative joint disease, left hip; and the reopened claim of entitlement to service connection for spinal arthritis, now claimed as a low back disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entirety of the period on appeal, the Veteran's fibromyalgia has been manifested by symptoms that were constant, or nearly so, and refractory to therapy.

2.  Throughout the entirety of the period on appeal, the Veteran's scar, status-post iliac crest bone graft, has been shown to be no greater than superficial, without pain, covering an area less than 144 square inches (929 sq. cm), and without limitation of motion or function.

3.  Throughout the entirety of the period on appeal, the Veteran's nasal fracture with deviated right nasal septum has been shown result in 10 percent obstruction on each side.  

4.  The probative and competent evidence demonstrates that the Veteran's skull fracture has completely resolved without residuals.

5.  An unappealed August 1994 rating decision denied service connection for spinal arthritis, claimed as secondary to service-connected disorders (now low back disorder), because there was no probative evidence of a disability.  

6.  The evidence received since the August 1994 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for spinal arthritis, claimed as secondary to low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.7, 4.31, 4.40, 4.71a Diagnostic Code 5025 (2015).

2.  The criteria for a disability rating in excess of 10 percent for scar, status-post iliac crest bone graft, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.118, Diagnostic Code 7804 (2015).

3.  The criteria for a disability rating in excess of 10 percent for nasal fracture with deviated right nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.97 Diagnostic Code 6502 (2015).

4.  The criteria for service connection for residuals, skull fracture, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 Diagnostic Code (2015).

5.  The August 1994 rating decision that denied the Veteran's claim of entitlement to service connection for spinal arthritis, to include as secondary to low back disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for spinal arthritis, to include as secondary to a low back disorder, has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 
The veteran's entire history is reviewed when making a disability determination.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

A.  Entitlement to a disability rating in excess of 40 percent for fibromyalgia.

The Veteran's fibromyalgia is evaluated under DC 5025.  See 38 C.F.R. § 4.71a, DC 5025.  Under these regulatory criteria, a 40 percent evaluation is the maximum allowable schedular rating.  Such a rating is assigned when fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, are constant or nearly constant, and are refractory to therapy.  Id.  Despite the fact that the Veteran is rated at the maximum schedular rating for the entire period under appeal, he nonetheless maintains that he is entitled to a higher disability rating.

In November 2008, he was afforded a VA fibromyalgia examination.  He reported that the pain throughout his body had gotten worse and pain medications, including Percocet, were only effective in taking the edge off.  He said the symptoms were constant.  On examination, there were tender points on the right and left sides of his body, both above and below the waist.  He said that he had lost four weeks from his occupation as a ceiling fan store manager in the previous 12 months.  The examiner found the disorder had significant effects on his occupation as the manager of a fan store, including problems with lifting, carrying, weakness, fatigue and pain.

In August 2009, the Veteran was afforded a second VA fibromyalgia examination, at which time he said the condition had worsened since his 2008 examination.  He was now taking Percocet and morphine, as well as ibuprofen.  Upon examination, there was widespread musculoskeletal pain, achiness and myalgia.  He reported that he had lost no time from work during the previous 12 months.  The examiner found the disorder resulted in occupational fatigue and weakness.

VA treatment records throughout the period on appeal reveal no complaints or clinical findings significantly different than what was reported and found during the VA examinations. 

With respect to schedular considerations, the Board cannot go above and beyond what is allowed by law.  Prior to filing his claim for an increased disability rating, since May 2001, the Veteran had been rated at 20 percent for fibromyalgia under DC 5025.  A 20 percent disability rating is warranted for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  Because both VA examiners found his symptoms to be constant or nearly so, and refractory to therapy, his disability rating was increased to 40 percent, the maximum disability rating for fibromyalgia under 5025.  Because he cannot be awarded a higher schedular disability rating, the claim for a disability rating in excess of 40 percent on a schedular basis must be denied.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's fibromyalgia.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there are no relevant diagnostic codes that would be applicable to this disorder.

In evaluating the Veteran's claim, the Board has also considered whether he is entitled to a greater level of compensation on an extraschedular basis during any portion of the period on appeal.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation, commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities, will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected fibromyalgia that would render the schedular criteria inadequate.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability rating for his level of impairment.  The diagnostic codes used herein to evaluate the disability at issue consider the symptoms reported and shown on objective evaluation, such as widespread musculoskeletal pain and tender points.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular is not warranted.

In summary, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to a disability rating in excess of 40 percent for fibromyalgia.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating contemplates.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Entitlement to a disability rating in excess of 10 percent for scar, status-post iliac crest bone graft, prior to April 1, 2011, and to a compensable disability rating thereafter.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  According to Note (1), an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  According to Note (2), if one or more scars are both unstable and painful, VA is directed to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

During a VA examination in August 2009, the examiner found the Veteran to have one linear scar on his low back with the inferior end 5 centimeters lateral to the superior end of the cleft of the buttock, which ran cephalo-caudal in direction.  It was 1 centimeter wide x 11 centimeters long.  It was superficial, not painful, had no signs of skin breakdown and there was no edema, inflammation, keloid formation or other disabling effects.  The diagnosis was well-healed surgical scar of the left posterior iliac crest with no residuals.  The Veteran had lost no time from work in the previous 12 months due to his scar, and the scar had no significant effects on his occupation.

During a second VA scars examination in November 2010, the examiner found the scar to be superficial, well-healed, not painful and with no signs of skin breakdown, inflammation, edema, keloid formation or other disabling effects.  The scar was 0.1 centimeter wide x 11 centimeters long.  Again, the Veteran reported having lost no time from work in the previous 12 months and there were no significant effects on his occupation.

Review of his VA treatment notes reveals no complaints or clinical findings significantly different than what was reported and found during the VA examinations. 

Based on a review of the complete evidence of record, for the period prior to April 1, 2011 (the date that the RO selected in the December 2010 rating decision to reduce the disability rating), the Board concludes that the criteria for a disability rating in excess 10 percent for a scar, status-post iliac crest bone graft, were not met.  As discussed above, the 20 percent rating is based on Note (2) under DC 7804, which requires the rating agency add 10 percent based on the total number of unstable or painful scars when one of more scars are both unstable and painful.  Accordingly, because the Veteran only has one scar, which is neither unstable, nor painful, a disability rating in excess of 10 percent prior to April 1, 2011 is not warranted.  

Moreover, because there was evidence during the August 2009 examination that the symptoms from his scar had improved since his previous examination (although, there was no evidence of sustained improvement at that time), and sustained improvement was noted during the November 2010 examination, a compensable disability rating for scar, status-post iliac crest bone graft, beginning April 1, 2011 is not warranted.  The disability rating was reduced based on a finding of sustained improvement in the scar symptoms.  As this new evaluation did not result in a reduction or discontinuance of compensation payments currently being made, due process under 38 CFR 3.105(e) was not required.

The Board has also considered whether an extraschedular disability rating is warranted under 38 C.F.R. § 3.321(b)(1), based on a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  In this case, however, there is no evidence to show that the applicable diagnostic code does not contemplate the level of occupational impairment shown.  Greater levels of disability may be compensated by the DCs provided for scars.  Accordingly, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

C.  Entitlement to a disability rating in excess of 10 percent for nasal fracture with deviated right nasal septum prior to April 1, 2011, and to a compensable disability rating thereafter.

The Veteran's nasal fracture with deviated right nasal septum is evaluated under DC 6502, which rates disability for deviation of the nasal septum.  38 C.F.R. § 4.97, DC 6052 (2015).  Under the relevant rating criteria, a maximum 10 percent disability rating is warranted for traumatic deviation of the nasal septum resulting in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Id.

During a VA nose, sinus, larynx and pharynx examination in August 2009, the Veteran reported that his nasal fracture had healed and did not cause pain, but said that he had a deviated septum.  He said that he was not being treated for the disorder, although, he said that the condition had become progressively worse.  He reported experiencing chronic nasal and sinus allergy symptoms, for which he was taking medicine and using sinus spray.  He denied true sinus infections that require antibiotics, but said his allergy symptoms were worse.  He reported having no incapacitating episodes and said the current rhinitis symptoms were nasal congestion and watery eyes, while the current sinus symptoms were sinus pain and tenderness.  He said he had constant difficulty breathing.  He denied taking antibiotics and said his symptoms were more of a chronic sinus allergy condition.  On physical examination, there was a 20 percent nasal obstruction on the left and a 10 percent nasal obstruction on the right.  There was a septal deviation due to trauma, but there were no polyps, no permanent hypertrophy of turbinates from bacterial rhinitis, and no tissue loss, scarring or deformity of the nose.  He reported that he had taken no time from work due to this disorder, but the examiner opined that the condition resulted in significant effects on his occupation.  The diagnosis was nasal fracture resolved and nasal septum deviation.  

The Veteran was afforded a second VA examination in November 2010; the Veteran reported that he experienced frequent running nose and sinus headache, which had become progressively worse.  He reported having undergone no hospitalization or surgery.  His rhinitis symptoms were nasal congestion and excess nasal mucous, and the sinus symptoms were headaches, three times per week, lasting three hours each time.  On physical examination, the obstruction on the right side since his 2009 VA examination was still 10 percent, but the obstruction on the left side had decreased from 20 to 10 percent.  There was a septal deviation due to trauma, but there were no polyps, no permanent hypertrophy of turbinates from bacterial rhinitis, and no tissue loss, scarring or deformity of the nose.  The Veteran said he had lost no time from work in the previous 12 months, and the examiner opined that the disorder resulted in no significant effects on his occupation.  The diagnoses were remote nasal fracture with mild nasal septal deviation, allergic rhinitis and no active sinusitis at that time.  

Based on a review of the complete evidence of record, for the period prior to April 1, 2011, the Board concludes that the criteria for a disability rating in excess of 10 percent for nasal fracture with deviated right nasal septum prior to April 1, 2011, have not been met.  As discussed, a 10 percent disability rating is the maximum rating available under DC 6502 for traumatic deviation of the nasal septum resulting in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Because he was found to have less than a 50 percent obstruction on both the right and left sides during each VA examination, the claim for a disability rating in excess of 10 percent prior to April 1, 2011, on a schedular basis, must be denied.  

Further, because the Veteran's nasal fracture with deviated right nasal septum was shown to have sustained improvement throughout the entirety of the appeal period,  a compensable disability rating for the condition beginning April 1, 2011 is not applicable.   

The Board has also considered whether other diagnostic codes are applicable to the Veteran's deviated right nasal septum.  See Butts v. Brown, supra.  However, because he was never found to have allergic or vasomotor rhinitis with polyps, bacterial rhinitis with rhinoscleroma, or Wegener's granulomatous, lethal midline granuloma, or another type of granulomatous infection, a higher disability rating under another diagnostic code is not for application.

The Board has also considered whether an extraschedular disability rating is warranted under 38 C.F.R. § 3.321(b)(1), based on a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  However, there is no evidence to show that the applicable diagnostic code does not contemplate the level of occupational impairment shown.  Greater levels of disability may be compensated by the DCs provided for scars.  Accordingly, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd, Bagwell, supra.

D.  Entitlement to a compensable disability rating for residuals, skull fracture.

The Veteran's residuals, skull fracture, are evaluated under DC 5299-5296.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

DC 5296 provides for the evaluation of loss of part of both the inner and outer tables of the skull.  A noncompensable disorder evaluation is warranted for skull fracture, resolved.  A 10 percent disability evaluation is warranted for an area smaller than the size of a 25-cent piece or .716 inches squared, without brain hernia.  A 30 percent disability evaluation is warranted for area intermediate without brain hernia.  A 50 percent disability rating is warranted for an area larger than the size of a 50-cent piece or 1.140 inches squared (7.355 centimeters squared).  

Private treatment records from Corrective Chiropractic Spinal Rehabilitation Center and V. Pasquale from January 2007 to November 2008 show that the Veteran was receiving treatment and physical therapy for injuries sustained in a motor vehicle accident.  However, there was no indication that he was being treated for residuals of a skull fracture.  

VA treatment records dated July 1999 to April 2012 also reveal no evidence that the Veteran was receiving treatment for residuals of a skull fracture.  

In August 2009, the Veteran was afforded a VA neurological examination, at which time he reported that his skull fracture had healed without bone residuals.  The examination revealed no findings of a skull fracture and the examiner diagnosed the Veteran with skull fracture, resolved.  It was noted that the Veteran had lost no time from work in the past 12 months due to the disorder, and there were no significant effects on his occupational functioning.

Based on a review of the complete evidence of record demonstrating that the Veteran's residuals of a skull fracture have resolved, the Board concludes a compensable disability rating for the disorder is not warranted.  As noted above, a noncompensable disability rating is assigned for skull fracture, resolved.  

Accordingly, and as there has been no probative evidence presented to show that the Veteran continues to have measurable residuals of a skull fracture, service connection for the disorder is not warranted.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is therefore not applicable.  See Gilbert, Ortiz, supra.  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating contemplates.  Hart, Fenderson, supra.

E.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spinal arthritis, now claimed as a low back disorder.

In the September 2009 rating decision, the RO/AOJ determined that new and material evidence to reopen a previously denied claim of entitlement to service connection for spinal arthritis, to include as secondary to low back disorder, had not been received.  

In the previous rating decision, dated in August 1994, it was determined that the Veteran did not have a spinal arthritis disability.  Upon review, the Board finds that the evidence added to the record since the August 1994 rating decision, to specifically include the statement from his private chiropractor, received in June 2009, relates to unestablished facts necessary to substantiate the Veteran's service connection claim.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.  

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in November 2008 and June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

Entitlement to a disability rating in excess of 40 percent for fibromyalgia is denied.

Entitlement to a disability rating in excess of 10 percent for scar, status-post iliac crest bone graft, prior to April 1, 2011, is denied.

Entitlement to a compensable disability rating for scar, status-post iliac crest bone graft, beginning April 1, 2011, is denied.

Entitlement to a disability rating in excess of 10 percent for nasal fracture with deviated right nasal septum, prior to April 1, 2011, is denied.

Entitlement to a compensable disorder rating for nasal fracture with deviated right nasal septum, beginning April 1, 2011, is denied.

Entitlement to service connection for residuals, skull fracture, is denied.

New and material evidence having been received, the claim of entitlement to service connection for spinal arthritis, now claimed as a low back disorder, is reopened.  To this extent, and to this extent only, the appeal is granted.



REMAND

Orthopedic increased rating claims

The United States Court of Appeals for Veterans Claims (Court) has held that the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; rather, there must be evidence of a change in the condition or an allegation of a worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Nonetheless, because it has been over six years since the Veteran's last examinations for his service-connected residuals, compression fracture T6 with thoracic spine fusion, cervical strain and degenerative joint disease, left hip, the Board finds a remand for updated treatment records and a new orthopedic examination is warranted.  

Entitlement to service connection for spinal arthritis, to include as secondary to service-connected disorders, now claimed as a low back disorder.

The Veteran contends that he has spinal arthritis as a result of service-connected disorders, to include his cervical and thoracic spine disabilities.  As noted above, the record contains a statement from his private chiropractor, opining that, as a result of stabilization rods in his thoracic spine, his neck and low back disabilities were worsened as a result of his December 2006 motor vehicle accident.  As the Veteran was never afforded a VA examination to obtain an opinion as to whether he has spinal arthritis and, if so, is it the result of a service-connected disorder, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records, if any, pertaining to the Veteran's service-connected residuals, compression fracture T6 with thoracic spine fusion, cervical strain and degenerative joint disease, left hip, and associate with the electronic claims folder.  Any negative reply must be noted in the record.

2.  Send the Veteran a new authorization in order to obtain any outstanding treatment reports not currently of record from any clinician who has treated him for any of the disabilities listed above during the course of the appeal.  Any records obtained should be associated with the electronic claims file.  All reasonable attempts to obtain such records should be made and documented.  The Veteran should also be notified that he may submit any additional evidence or argument in support of his claim.  Any negative reply must be documented in the electronic claims file.

3. After all available treatment records have been associated with the record, schedule the Veteran for a VA examination with an appropriate, qualified clinician to evaluate the current severity of his residuals, compression fracture T6 with thoracic spine fusion, cervical strain and degenerative joint disease, left hip.  The examiner must note that the complete electronic claims folder has been reviewed.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner must also note that, in addition to the treatment reports of record, the Veteran's own lay history concerning any recent treatment or injuries is included in the report.  

The examiner must specifically assess the severity of the Veteran's residuals, compression fracture T6 with thoracic spine fusion, cervical spine strain and degenerative joint disease, left hip, including the current ranges of motion, along with any objective evidence of pain.  

The clinician must specifically describe the effects of the Veteran's disabilities on his occupational functioning and activities of daily living.

4.  The examiner should provide an opinion as to the etiology and approximate onset date of any current spinal arthritis.  Following a review of the relevant evidence in the claims file, the clinical evaluation and any requested diagnostic test results, the examiner should indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the disorder was either (a) caused or (b) aggravated (i.e., a permanent worsening as opposed to a temporary flareup) by an already service-connected disorder, to include his cervical and thoracic spine disabilities.  A complete rationale for all opinions expressed must be included in the examination report.

5.  The issues on appeal should be readjudicated.  If any benefit on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


